                Case 1:19-cv-01312-SAB Document 15 Filed 05/26/20 Page 1 of 14



 1        NIXON PEABODY LLP
 2        Jennifer A. Kuenster, Esq. (SBN 104607)
          Leon V. Roubinian, Esq. (SBN 226893)
 3
          One Embarcadero Center, 32nd Floor
 4        San Francisco, CA 94111
          T 415-984-8200
 5
          F 415-984-8300
 6        lroubinian@nixonpeabody.com
          Attorneys for Defendant
 7
          FCA US LLC
 8
          ROMANO STANCROFF PC
 9
          Mark Romano, Esq. (SBN 244113)
10        Timothy Whelan, Esq. (SBN 255037)
          Aliaksandra Valitskaya, Esq. (SBN 320680)
11
          360 N. Pacific Coast Hwy., Suite 1010
12        El Segundo, CA 90245
          Telephone: (310) 477-7990
13
          Fax: (310) 477-7995
14        mark@thelemonlawattorneys.com
          Attorneys for Plaintiffs,
15        ANGEL ISAIS and JOHNNY ISAIS
16
                                UNITED STATES DISTRICT COURT
17
                              EASTERN DISTRICT OF CALIFORNIA
18
19
          ANGEL ISAIS and JOHNNY ISAIS,                 Case No. 1:19-cv-01312-SAB
20

21              Plaintiffs,
                                                        ORDER RE STIPULATED
22              v.                                      PROTECTIVE ORDER
23        FCA US LLC, a Delaware Limited Liability
          Company, and DOES 1 through 10,               (ECF No. 14)
24
          inclusive,
25
                Defendants.
26
27
               IT IS HEREBY STIPULATED by and between the Plaintiffs, ANGEL ISAIS and
28
                                                    1
     28
              Case 1:19-cv-01312-SAB Document 15 Filed 05/26/20 Page 2 of 14


      JOHNNY ISAIS, and Defendant, FCA US LLC (“FCA”) (collectively the “Parties”) by
 1
      and through their respective counsel of record, that in order to facilitate the exchange of
 2
      information and documents which may be subject to confidentiality limitations of
 3
      disclosure due to federal laws, state laws, and privacy rights, the Parties stipulate as
 4
      follows:
 5
          1. In this Stipulation and Protective Order, the words set forth below shall have the
 6
             following meanings:
 7
                 a. “Proceeding” means the above-entitled proceeding, ANGEL ISAIS AND
 8
                    JOHNNY ISAIS v. FCA US LLC, United States District Court for the Eastern
 9
                    District of California Case No. 19-CV-01312-DAD-SAB.
10
                 b. “Court” means the Hon. Stanley A. Boone or any other Judge to which this
11
                    Proceeding may be assigned, including Court staff participating in such
12
                    proceedings.
13
                 c. “Confidential” means any information which is in the possession of a
14
                    Designating Party who believes in good faith that such information is entitled
15
                    to confidential treatment under applicable law.
16
                 d. “Confidential Materials” means any Documents, Testimony, or Information as
17
                    defined below designated as “Confidential” pursuant to the provisions of this
18
                    Stipulation and Protective Order.
19
                 e. “Designating Party” means the Party that designates Materials as
20
                    “Confidential.”
21
                 f. “Disclose” or “Disclosed” or “Disclosure” means to reveal, divulge, give, or
22
                    make available Materials, or any part thereof, or any information contained
23
                    therein.
24
                 g. “Documents” means (i) any writings, recordings, photographs, or originals
25
                    under FRE 1001, which have been produced in discovery in this Proceeding
26
                    by any person, and (ii) any copies, reproductions, or summaries of all or any
27
                    part of the foregoing.
28
                                                     2
     28
              Case 1:19-cv-01312-SAB Document 15 Filed 05/26/20 Page 3 of 14


               h. “Information” means the content of Documents or Testimony.
 1
               i. “Testimony” means all depositions, declarations, or other testimony taken or
 2
                  used in this Proceeding.
 3
          2. The Designating Party shall have the right to designate as “Confidential” any
 4
             Documents, Testimony, or Information that the Designating Party in good faith
 5
             believes to contain non-public information that is entitled to confidential treatment
 6
             under applicable law.
 7
          3. The entry of this Stipulation and Protective Order does not alter, waive, modify, or
 8
             abridge any right, privilege, or protection otherwise available to any Party with
 9
             respect to the discovery of matters, including, but not limited to, any Party’s right to
10
             assert the attorney-client privilege, the attorney work product doctrine, or other
11
             privileges, or any Party’s right to contest any such assertion.
12
          4. Any Documents, Testimony, or Information to be designated as “Confidential”
13
             must be clearly so designated before the Document, Testimony, or Information is
14
             Disclosed or produced.    The Parties may agree that the case name and number are
15
             to be part of the “Confidential” designation. The “Confidential” designation should
16
             not obscure or interfere with the legibility of the designation Information.
17
               a. For Documents (apart from transcripts of depositions or other pretrial or trial
18
                  proceedings), the Designating Party must affix the legend “Confidential” on
19
                  each page of any Document containing such designated Confidential Material.
20
               b. For Testimony given in depositions, the Designating Party may either:
21
                       i. Identify on the record, before the close of the deposition, all
22
                          “Confidential” Testimony, by specifying all portions of the Testimony
23
                          that qualify as “Confidential;” or
24
                      ii. Designate the entirety of the Testimony at the deposition as
25
                          “Confidential” (before the deposition is concluded) with the right to
26
                          identify more specific portions of the Testimony as to which protection
27
                          is sought within 30 days following receipt of the deposition transcript.
28
                                                     3
     28
              Case 1:19-cv-01312-SAB Document 15 Filed 05/26/20 Page 4 of 14


                          In circumstances where portions of the deposition Testimony are
 1
                          designated for protection, the transcript pages containing
 2
                          “Confidential” Information may be separately bound by the court
 3
                          reporter, who must affix to the top of each page the legend
 4
                          “Confidential,” as instructed by the Designating Party.
 5
               c. For Information produced in some form other than Documents, and for any
 6
                  other tangible items, including, without limitation, compact discs or DVD’s,
 7
                  the Designating Party must affix in a prominent place on the exterior of the
 8
                  container or containers in which the Information or item is stored the legend
 9
                  “Confidential.” If only portions of the Information or item warrant protection,
10
                  the Designating Party, to the extent practicable, shall identify the
11
                  “Confidential” portions.
12
          5. The inadvertent production by any of the undersigned Parties or non-Parties to the
13
             Proceedings of any Document, Testimony, or Information during discovery in this
14
             Proceeding without a “Confidential” designation, shall be without prejudice to any
15
             claim that such item is “Confidential” and such Party shall not be held to have
16
             waived any rights by such inadvertent production. In the event that any Document,
17
             Testimony, or Information that is subject to “Confidential” designation is
18
             inadvertently produced without such designation, the Party that inadvertently
19
             produced the Document shall give written notice of such inadvertent production
20
             within twenty (20) days of discovery of the inadvertent production, together with a
21
             further copy of the subject Document, Testimony, or Information designated as
22
             “Confidential” (the “Inadvertent Production Notice”). Upon receipt of such
23
             Inadvertent Production Notice, the Party that received the inadvertently produced
24
             Document, Testimony, or Information shall promptly destroy the inadvertently
25
             produced Document, Testimony, or Information and all copies thereof, or at the
26
             expense of the producing Party, return such together with all copies of such
27
             Document, Testimony, or Information to counsel for the producing Party and shall
28
                                                    4
     28
              Case 1:19-cv-01312-SAB Document 15 Filed 05/26/20 Page 5 of 14


            retain only the “Confidential” designated Materials. Should the receiving Party
 1
            choose to destroy such inadvertently produced Document, Testimony, or
 2
            Information, the receiving Party shall notify the producing Party in writing of such
 3
            destruction within ten (10) days of receipt of written notice of the inadvertent
 4
            production. This provision is not intended to apply to any inadvertent production of
 5
            any Information protected by the attorney-client or work product privileges. In the
 6
            event that this provision conflicts with any applicable law regarding waiver of
 7
            confidentiality through the inadvertent production of Documents, Testimony, or
 8
            Information, such law shall govern.
 9
          6. Good Cause Statement. FCA contends:
10
               a. FCA US may produce documents which contain proprietary design materials,
11
                  engineering design and testing information, as well as proprietary internal
12
                  processes and procedures for the handling of warranty related concerns and
13
                  design improvements. FCA US contends that public disclosure of such
14
                  documents would be of substantial interest to FCA US’s competitors and
15
                  disclosure of the materials would harm FCA US’s competitive position in the
16
                  industry.
17
               b. Such confidential and proprietary materials and information may also consist
18
                  of other confidential business or financial information, information regarding
19
                  confidential business practices, or other confidential research, development,
20
                  or commercial information (including information implicating privacy rights
21
                  of third parties), information otherwise generally unavailable to the public, or
22
                  which may be privileged or otherwise protected from disclosure under state
23
                  or federal statutes, court rules, case decisions, or common law. Accordingly,
24
                  to expedite the flow of information, to facilitate the prompt resolution of
25
                  disputes over confidentiality of discovery materials, to adequately protect
26
                  information the parties are entitled to keep confidential, to ensure that the
27
                  parties are permitted reasonable necessary uses of such material in
28
                                                   5
     28
              Case 1:19-cv-01312-SAB Document 15 Filed 05/26/20 Page 6 of 14


                   preparation for and in the conduct of trial, to address their handling at the end
 1
                   of the litigation, and serve the ends of justice, a protective order for such
 2
                   information is justified in this matter.
 3
          7. In the event that counsel for a Party receiving Documents, Testimony, or
 4
             Information in discovery designated as “Confidential” objects to such designation
 5
             with respect to any or all of such items, said counsel shall advise counsel for the
 6
             Designating Party, in writing, of such objections, the specific Documents,
 7
             Testimony, or Information to which each objection pertains, and the specific
 8
             reasons and support for such objections (the “Designation Objections”). Counsel for
 9
             the Designating party shall have thirty (30) days from receipt of the written
10
             Designation Objections to either (a) agree in writing to de-designate Documents,
11
             Testimony, or Information pursuant to any or all of the Designation Objections
12
             and/or (b) file a motion with the Court seeking to uphold any or all designations on
13
             Documents, Testimony, or Information addressed by the Designation Objections
14
             (the “Designation Motion”). Pending a resolution of the Designation Motion by the
15
             Court, any and all existing designations on the Documents, Testimony, or
16
             Information at issue in such motion shall remain in place. The Designating Party
17
             shall have the burden on any Designation Motion of establishing the applicability of
18
             its “Confidential” designation. In the event that the Designation Objections are
19
             neither timely agreed to nor timely addressed in the Designation Motion, then such
20
             Documents, Testimony, or Information shall be de-designated in accordance with
21
             the Designation Objection applicable to such material.
22
          8. Access to and/or Disclosure of Confidential Materials designated as “Confidential”
23
             shall be permitted only to the following persons:
24
               a. The Court;
25
               b. (1) Attorneys of record in the Proceedings and their affiliated attorneys,
26
                  paralegals, clerical and secretarial staff employed by such attorneys who are
27
                  actively involved in the Proceedings and are not employees of any Party. (2)
28
                                                     6
     28
          Case 1:19-cv-01312-SAB Document 15 Filed 05/26/20 Page 7 of 14


              In-house counsel to the undersigned Parties and the paralegal, clerical and
 1
              secretarial staff employed by such counsel. Provided, however, that each non-
 2
              lawyer given access to such Confidential Materials shall be advised that such
 3
              Materials are being Disclosed pursuant to, and subject to, the terms of this
 4
              Stipulation and Protective Order and that they may not be Disclosed other
 5
              than pursuant to its terms;
 6
           c. Plaintiffs, Angel Isais and Johnny Isais;
 7
           d. Court reporters in this Proceeding (whether at depositions, hearings, or any
 8
              other proceeding);
 9
           e. Any deposition, trial, or hearing witness in the Proceeding who previously has
10
              had access to the Confidential Materials, or who is currently or was previously
11
              an officer, director, partner, member, employee, or agent of any entity that has
12
              had access to the Confidential Materials;
13
           f. Any deposition or non-trial hearing witness in the proceeding who previously
14
              did not have access to the Confidential Materials; provided, however, that
15
              each such witness given access to Confidential Materials shall be advised that
16
              such Materials are being Disclosed pursuant to, and are subject to, the terms
17
              of this Stipulation and Protective order and they may not be Disclosed other
18
              than pursuant to its terms;
19
           g. Mock jury participants, provided, however, that prior to the Disclosure of
20
              Confidential Materials to any such mock jury participant, counsel for the Party
21
              making the Disclosure shall deliver a copy of this Stipulation and Protective
22
              Order to such person, shall explain that such person is bound to follow the
23
              terms of such Order, and shall secure the signature of such person on a
24
              statement in the form attached hereto as Exhibit A;
25
           h. Outside experts or expert consultants consulted by the undersigned Parties or
26
              their counsel in connection with the Proceeding, whether or not retained to
27
              testify at any oral hearing; provided, however, that prior to the Disclosure of
28
                                               7
     28
              Case 1:19-cv-01312-SAB Document 15 Filed 05/26/20 Page 8 of 14


                  Confidential Materials to any such expert or expert consultant, counsel for the
 1
                  Party making the Disclosure shall deliver a copy of this Stipulation and
 2
                  Protective Order to such person, shall explain its terms to such person, and
 3
                  shall secure the signature of such person on a statement in the form attached
 4
                  hereto as Exhibit A. It shall be the obligation of counsel, upon learning of any
 5
                  breach or threatened breach of this Stipulation and Protective Order by any
 6
                  such expert or expert consultant, to promptly notify counsel for the
 7
                  Designating Party of such breach or threatened breach; and
 8
               i. Any other person that the Designating Party agrees to in writing.
 9
          9. Confidential Materials shall be used by the persons receiving them only for the
10
             purposes of preparing for, conducting, participating in the conduct of, and/or
11
             prosecuting and/or defending the Proceeding, and not for any business or other
12
             purpose whatsoever.
13
          10.Any Party to the Proceeding (or other person subject to the terms of this Stipulation
14
             and Protective Order) may ask the Court, after appropriate notice to the other
15
             Parties to the Proceeding, to modify or grant relief from any provision of this
16
             Stipulation and Protective Order.
17
          11.Entering into, agreeing to, and/or complying with the terms of this Stipulation and
18
             Protective Order shall not:
19
               a. Operate as an admission by any person that any particular Document,
20
                  Testimony, or Information marked “Confidential” contains or reflects trade
21
                  secrets, proprietary, confidential, or competitively sensitive business,
22
                  commercial, financial, or personal information; or
23
               b. Prejudice in any way the right of any Party (or any other person subject to the
24
                  terms of this Stipulation and Protective Order):
25
                       i. To seek a determination by the Court of whether any particular
26
                          Confidential material should be subject to protection as “Confidential”
27
                          under the terms of this Stipulation and Protective Order; or
28
                                                    8
     28
              Case 1:19-cv-01312-SAB Document 15 Filed 05/26/20 Page 9 of 14


                      ii. To seek relief from the Court on appropriate notice to all other Parties
 1
                          to the Proceeding from any provision(s) of this Stipulation and
 2
                          Protective Order, either generally or as to any particular Document,
 3
                          Material, or Information.
 4
          12.Any Party to the Proceeding who has not executed this Stipulation and Protective
 5
             Order as of the time it is presented to the Court for signature may thereafter become
 6
             a Party to this Stipulation and Protective Order by its counsel’s signing and dating a
 7
             copy thereof and filing the same with the Court, and serving copies of such signed
 8
             and dated copy upon the other Parties to this Stipulation and Protective Order.
 9
          13.Any Information that may be produced by a non-Party witness in discovery in the
10
             Proceeding pursuant to subpoena or otherwise may be designated by such non-Party
11
             as “Confidential” under the terms of this Stipulation and Protective Order, and any
12
             such designation by a non-Party shall have the same force and effect, and create the
13
             same duties and obligations, as if made by one of the undersigned Parties hereto.
14
             Any such designation shall also function as a consent by such producing Party to
15
             the authority of the Court in the Proceeding to resolve and conclusively determine
16
             any motion or other application made by any person or Party with respect to such
17
             designation, or any other matter otherwise arising under this Stipulation and
18
             Protective Order.
19
          14.Nothing in this Stipulation and Protective Order shall be construed to preclude
20
             either Party from asserting in good faith that certain Confidential Materials require
21
             additional protection. The Parties shall meet and confer to agree upon the terms of
22
             such additional protection.
23
          15.If, after execution of this Stipulation and Protective Order, any Confidential
24
             Materials submitted by a Designating party under the terms of this Stipulation and
25
             Protective Order is Disclosed by a non-Designating Party to any person other than
26
             in the manner authorized by this Stipulation and Protective Order, the non-
27
             Designating Party responsible for the Disclosure shall bring all pertinent facts
28
                                                      9
     28
              Case 1:19-cv-01312-SAB Document 15 Filed 05/26/20 Page 10 of 14


             relating to the Disclosure of such Confidential materials to the immediate attention
 1
             of the Designating Party.
 2
          16.This Stipulation and Protective Order is entered into without prejudice to the right
 3
             of any Party to knowingly waive the applicability of this Stipulation and Protective
 4
             Order to any Confidential Materials designated by that Party. If the Designating
 5
             Party uses Confidential Materials in a non-Confidential manner, then the
 6
             Designating Party shall advise that the designation no longer applies.
 7
          17.Before any materials produced in discovery, answers to interrogatories, responses to
 8
             requests for admissions, deposition transcripts, or other documents which are
 9
             designated as Confidential are filed with the Court for any purpose, the Parties shall
10
             submit to the Court a joint request to file such Confidential Materials under seal.
11
             The joint request shall comply with Local Rule 141. Before a party intends to
12
             submit such Confidential Materials with the Court, that party shall provide the
13
             Designating Party by email with a draft of the joint request and related documents.
14
             The Designating Party shall then provide its input within three court days of
15
             receiving the draft documents. The Parties shall then work together in good faith to
16
             file the joint request and take any other steps necessary to ensure that Confidential
17
             Materials remain out of the public domain until the court rules on the sealing
18
             request.
19
          18.Modification of the Protective Order by the Court. The Court may modify the terms
20
             and conditions of the Order for good cause or in the interest of justice.
21
          19.The Parties shall meet and confer regarding the procedures for use of Confidential
22
             Materials at trial and shall move the Court for entry of an appropriate order.
23
          20. Nothing in this Stipulation and Protective Order shall affect the admissibility into
24
             evidence of Confidential Materials, or abridge the rights of any person to seek
25
             judicial review or to pursue other appropriate judicial action with respect to any
26
             ruling made by the Court concerning the issue of the status of Protected Material.
27
          21.This Stipulation and Protective Order shall continue to be binding after the
28
                                                    10
     28
              Case 1:19-cv-01312-SAB Document 15 Filed 05/26/20 Page 11 of 14


             conclusion of this Proceeding and all subsequent proceedings arising from this
 1
             Proceeding, except that a Party may seek the written permission of the Designating
 2
             Party or may move the Court for relief from the provisions of this Stipulation and
 3
             Protective Order. The Court shall retain jurisdiction for a period of one (1) year
 4
             after the conclusion of this action to enforce the terms of the Protective Order.
 5
          22.Upon written request made within thirty (30) days after the settlement or other
 6
             termination of the Proceeding, the undersigned Parties shall have thirty (30) days to
 7
             either: (a) promptly return to counsel for each Designating party all Confidential
 8
             Materials and copies thereof (except that counsel for each Party may maintain in its
 9
             files, in continuing compliance with the terms of this Stipulation and Protective
10
             Order, all work product, one copy of each pleading filed with the Court, and one
11
             copy of each deposition together with the exhibits marked at the deposition); (b)
12
             agree with counsel for the Designating party upon appropriate methods and
13
             certification of destruction or other disposition of such Confidential Materials; or
14
             (c) as to any Documents, Testimony, or other Information not addressed by sub-
15
             paragraphs (a) and (b), file a motion seeking a Court order regarding proper
16
             preservation of such Materials. To the extent permitted by law the Court shall retain
17
             continuing jurisdiction to review and rule upon the motion referred to in sub-
18
             paragraph (c) herein.
19
          23.After this Stipulation and Protective Order has been signed by counsel for all
20
             Parties, it shall be presented to the Court for entry. Counsel agree to be bound by
21
             the terms set forth herein with regard to any Confidential Materials that have been
22
             produced before the Court signs this Stipulation and Protective Order.
23
          24.The Parties and all signatories to the Certification attached hereto as Exhibit A
24
             agree to be bound by this Stipulation and Protective Order pending its approval and
25
             entry by the Court. In the event that the Court modifies this Stipulation and
26
             Protective Order, or in the event that the Court enters a different Protective Order,
27
             the Parties agree to be bound by this Stipulation and Protective Order until such
28
                                                    11
     28
            Case 1:19-cv-01312-SAB Document 15 Filed 05/26/20 Page 12 of 14


           time as the Court may enter such a different order. It is the Parties’ intent to be
 1
           bound by the terms of this Stipulation and Protective Order pending its entry so as
 2
           to allow for immediate production of Confidential Materials under the terms herein.
 3
           This Stipulation and Protective Order may be executed in counterparts.
 4

 5

 6    Dated: May 15, 2020             By:   /s/   Aliaksandra Valitskaya
                                            Mark Romano
 7
                                            Timothy Whelan
 8                                          Aliaksandra Valitskaya
                                            Attorneys for Plaintiffs,
 9                                          ANGEL ISAIS and JOHNNY ISAIS
10

11
      Dated: May 22, 2020             By:   /s/   Leon V. Roubinian
12                                          Leon V. Roubinian
13                                          Attorneys for Defendant,
                                            FCA US LLC
14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                   12
     28
               Case 1:19-cv-01312-SAB Document 15 Filed 05/26/20 Page 13 of 14


                                                      ORDER
 1

 2             Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:
 3             1.      The protective order is entered;
 4             2.      The parties are advised that pursuant to the Local Rules of the United States District
 5                     Court, Eastern District of California, any documents which are to be filed under seal
 6                     will require a written request which complies with Local Rule 141; and
 7             3.      The party making a request to file documents under seal shall be required to show
 8                     good cause for documents attached to a nondispositive motion or compelling reasons
 9                     for documents attached to a dispositive motion. Pintos v. Pacific Creditors Ass’n, 605
10                     F.3d 665, 677-78 (9th Cir. 2009).
11

12    IT IS SO ORDERED.

13    Dated:        May 26, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                           13
     28
             Case 1:19-cv-01312-SAB Document 15 Filed 05/26/20 Page 14 of 14


                                              EXHIBIT A
 1
          CERTIFICATION REGARDING CONFIDENTIAL DISCOVERY MATERIALS
 2
             I hereby acknowledge that I,                                              [Name],
 3
                                                      [Position and Employer], am about to
 4
      receive Confidential Materials supplied in connection with the Proceeding, ANGEL ISAIS
 5
      and JOHNNY ISAIS v. FCA US LLC, United States District Court for the Eastern District
 6
      of California Case No.19-CV-01312-DAD-SAB . I certify that I understand that the
 7
      Confidential Materials are provided to me subject to the terms and restrictions of the
 8
      Stipulation and Protective Order filed in this Proceeding. I have been given a copy of the
 9
      Stipulation and Protective Order, I have read it, and I agree to be bound by its terms.
10
             I understand that Confidential Materials, as defined in this Stipulation and
11
      Protective Order, including any notes or other records that may be made regarding any
12
      such materials, shall not be Disclosed to anyone except as expressly permitted by the
13
      Stipulation and Protective Order. I will not copy or use, except solely for the purposes of
14
      this Proceeding, any Confidential Materials obtained pursuant to this Protective Order,
15
      except as provided therein or otherwise ordered by the Court in the Proceeding.
16
             I further understand that I am to retain all copies of all Confidential Materials
17
      provided to me in the Proceeding in a secure manner, and that all copies of such Materials
18
      are to remain in my personal custody until termination of my participation in this
19
      Proceeding, whereupon the copies of such Materials will be returned to counsel who
20
      provided me with such Materials.
21
             I declare under penalty of perjury, under the laws of the State of California, that the
22
      foregoing is true and correct.
23
             Executed this              day of _________, 2020 at                            ,
24
      California.
25

26
                                              By:
27

28
                                                    14
     28
